             Case 2:16-cv-02636-APG-DJA Document 27 Filed 09/26/19 Page 1 of 4



     MICHAEL BEEDE, ESQ.
 1
     Nevada Bar No. 13068
 2   JAMES W. FOX, ESQ.
     Nevada Bar No. 13122
 3   THE LAW OFFICE OF MIKE BEEDE, PLLC
     2470 St. Rose Pkwy, Suite 307
 4
     Henderson, NV 89074
 5   T: 702-473-8406
     F: 702-832-0248
 6   eservice@LegalLV.com
 7
     Attorneys for Abacus 8, LLC

 8                                UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF NEVADA
 9

10     DITECH FINANCIAL LLC; FEDERAL                        CASE NO. 2:16-cv-02636-APG-DJA
       NATIONAL MORTGAGE ASSOCIATION,
11
                            Plaintiffs,
12     vs.
13                                                          STIPULATION AND [PROPOSED]
       WOODCREST HOMEOWNERS                                 ORDER TO EXTEND REPLY TO
14     ASSOCIATION; ABACUS 8, LLC; and                      PLAINTIFF’S COMPLAINT (ECF
       ABSOLUTE COLLECTION SERVICES,                        NO. 1)
15
       LLC,
16                                                          (FIRST REQUEST)
                           Defendants.
17

18           Defendant Abacus 8, LLC (hereafter “Defendant,” or “Abacus”) by and through its
19   attorneys of record, James W. Fox, Esq. and Michael N. Beede, Esq. of The Law Office of Mike
20   Beede, PLLC, and Plaintiffs Ditech Financial LLC and Federal National Mortgage Association
21   (hereafter, collectively “Plaintiffs”), by and through their attorneys of record, Melanie D. Morgan,
22   Esq. and Scott R. Lachman, Esq., of Akerman LLP hereby stipulate to extend the time for Abacus
23   to file a response to Plaintiffs’ Complaint (ECF No. 1) by twenty-one days (21), from the date
24   of this filing, to October 17, 2019. The extension is necessary as Abacus has only recently
25   retained counsel, and Defendant’s attorneys require this extension to review pertinent information
26   regarding this matter to properly draft an appropriate response. The parties have agreed to this
27   extension in the interest of fairness and professional courtesy. Therefore, the parties agree that
28   good cause supports an extension and the extension is not for purposes of delay or any other bad
                                                      1
              Case 2:16-cv-02636-APG-DJA Document 27 Filed 09/26/19 Page 2 of 4



 1   faith purpose. This is the first request for an extension of the deadline to file a response to ECF
 2   No. 1.
 3            The new deadline for Abacus to file a response to ECF No. 1 will be to Thursday,
 4   October 17, 2019.
 5            IT IS SO STIPULATED.
 6

 7    DATED this 26th day of September, 2019.        DATED this 26th day of September, 2019.

 8    THE LAW OFFICE OF MIKE BEEDE, PLLC             AKERMAN, LLP
 9
      By:/s/ Michael Beede                           By:/s/ Scott Lachman
10       MICHAEL BEEDE, ESQ.                            MELANIE D. MORGAN, ESQ.
         Nevada Bar No. 13068                           Nevada Bar No. 8215
11       JAMES W. FOX, ESQ.                             SCOTT R. LACHMAN
12
         Nevada Bar No. 13122                           Nevada Bar No. 12016
         2470 St. Rose Pkwy, Suite 307                  1635 Village Center Circle, Suite 200
13       Henderson, NV 89074                            Las Vegas, NV 89134
         T: 702-473-8406                                T: 702-634-5000
14       Attorneys for Abacus 8, LLC                    Attorneys for Ditech Financial LLC and
15                                                      Federal National Mortgage Association

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
            Case 2:16-cv-02636-APG-DJA Document 27 Filed 09/26/19 Page 3 of 4



                                                  Case Name: Ditech Financial LLC; Federal
 1
                                                  National Mortgage Association v. Woodcrest
 2                                                Homeowners Association; et al.
                                                  Case Number: 2:16-cv-02636-APG-DJA
 3

 4
                                                 ORDER
 5
            The Court, having reviewed the stipulation of the parties, and good cause appearing
 6
     therefore,
 7
                    IT IS HEREBY ORDERED that the time for Abacus 8, LLC to file a response
 8
     to ECF No. 1 be extended by 21 days from September 26, 2019. The new deadline for Abacus 8,
 9
     LLC to file its response shall be October 17, 2019.
10
            IT IS SO ORDERED.
11

12                                    30th day of September, 2019.
                           Dated this ____
13

14
                                            UNITED
                                            Daniel J.STATES
                                                     Albregts DISTRICT JUDGE
15
                                            United States Magistrate Judge
16   Submitted by:
     THE LAW OFFICE OF MIKE BEEDE, PLLC
17

18   By:/s/ Michael Beede
19      MICHAEL BEEDE, ESQ.
        Nevada Bar No. 13068
20      JAMES W. FOX, ESQ.
        Nevada Bar No. 13122
21
        2470 St. Rose Pkwy, Suite 307
22      Henderson, NV 89074
        T: 702-473-8406
23      Attorneys for Abacus 8, LLC
24

25

26

27

28
                                                     3
            Case 2:16-cv-02636-APG-DJA Document 27 Filed 09/26/19 Page 4 of 4



                                    CERTIFICATE OF SERVICE
 1

 2          I, the undersigned, declare under penalty of perjury, that I am over the age of eighteen
 3   (18) years, and that I am not a party to, nor interested in, this action. On the 26th day of September,
 4   2019, I did cause a true and correct copy of the foregoing STIPULATION AND [PROPOSED]
 5   ORDER TO EXTEND REPLY TO PLAINTIFF’S COMPLAINT (ECF NO. 1) (FIRST
 6   REQUEST) to be served upon all parties involved in this litigation by the method indicated:
 7

 8       U.S. Mail
 9   ___ U.S. Certified Mail
10   ___ Facsimile Transmission
11   ___ Federal Express
12    X Electronic Service via CM/ECF
13       E-Mail
14

15

16
                                    By:     /s/ Michael Madden
17
                                            An Employee of The Law Office of Mike Beede, PLLC
18

19

20

21

22

23

24

25

26

27

28
                                                        4
